           Case 2:18-cv-05399-AB Document 53 Filed 08/26/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    LAW OFFICES OF BRUCE J.                     :
    CHASAN, LLC, and BRUCE J.
    CHASAN, ESQ.,
              Plaintiffs,                       :          CIVIL ACTION
                                                :          No. 18-5399
                v.                              :
                                                :
    PIERCE BAINBRIDGE BECK                      :
    PRICE & HECHT, LLP, and JOHN
    M. PIERCE, ESQ.,
                Defendants.                     :

                               EXPLANATION AND ORDER

        Plaintiffs Law Offices of Bruce J. Chasan, LLC and Bruce J. Chasan, Esq. (collectively

“Chasan”) seek relief under Federal Rule of Civil Procedure 60(b) from this Court’s May 2, 2019

judgment dismissing Chasan’s Complaint for failure to state a claim. I deny the motion.

I. BACKGROUND 1

        On December 4, 2018, Chasan commenced an action against Defendants Pierce

Bainbridge Beck Price & Hecht, LLP and John M. Pierce for breach of contract. 2 See Compl.,

ECF No. 1. The action related to a dispute over an alleged settlement agreement between the

parties regarding the representation of Chasan’s former client Leonard Hamilton. Pierce


1
  This matter concerns contentions between Chasan and Pierce Bainbridge that arose in the prior
case of Hamilton v. Speight, 413 F.Supp.3d 423 (E.D. Pa. 2019), where both Chasan and Pierce
Bainbridge represented Plaintiff Leonard Hamilton.
2
  Chasan also alleged a claim for “specific performance”. Compl. ¶¶ 58-62. The Court analyzed
Chasan’s claim for “Specific Performance” as part of the claim for breach of contract requesting
specific performance as a remedy. See Law Offices of Bruce J. Chasan, LLC et al. v. Pierce
Bainbridge Beck Price & Hecht, LLP, et al., Civil Action 2:18-cv-05399-AB, 2019 WL
1957950, at *3 (3d Cir. May 2, 2019) (citing Cimina v. Bronich, 537 A.2d 1355, 1357–58 (Pa.
1988)).



                                               1
          Case 2:18-cv-05399-AB Document 53 Filed 08/26/21 Page 2 of 4




Bainbridge and Pierce filed a motion to dismiss. See Def.’s Mot., ECF No. 4.

       The Court granted the motion to dismiss because Chasan failed to state a claim for breach

of contract, the one claim brought in the complaint. Mem. at 5, ECF No. 33; see also Law

Offices of Bruce J. Chasan, LLC et al. v. Pierce Bainbridge Beck Price & Hecht, LLP, et al.,

Civil Action 2:18-cv-05399-AB, 2019 WL 1957950, at *3 (E.D. Pa. May 2, 2019). Chasan

appealed and the Third Circuit affirmed the dismissal. See Law Offices of Bruce J. Chasan, LLC

v. Pierce Bainbridge Beck Price & Hecht, LLP, 792 Fed.Appx 195, 196 (3d Cir. 2019).

       On April 5, 2021, nearly two-years after the Court entered judgment in this case, Chasan

filed a motion to vacate the dismissal and re-open the case under Federal Rule of Civil Procedure

60(b)(6). See Mot. for Relief Under 60(b), ECF No. 39. Chasan alleges that they received

“newly discovered evidence” from a phone conversation with Hamilton that showed “deceit” by

Pierce Bainbridge and Pierce during the alleged settlement discussions. Id. at ¶ 39 ; Pl.’s Mem.

at 5, ECF No. 39-10. Chasan contends that this phone conversation and the alleged newly

discovered evidence, warrant relief from the Court’s dismissal of the action. See Pl.’s Mem. at 5.

II. DISCUSSION

       Federal Rule of Civil Procedure 60(b) provides that:

               a court may relieve a party or his legal representative from a final judgment,
               order, or proceeding for the following reasons: (1) mistake, inadvertence, surprise,
               or excuse; (2) newly discovered evidence . . . (3) fraud . . . (4) the judgement is
               void; (5) the judgment has been satisfied, released, or discharged . . . or (6) any
               other reason that justifies relief.

Motions brought under Rule 60(b) “must be made within a reasonable time—and for reasons (1),

(2), and (3) no more than a year after entry of the judgment or order or the date of the

proceeding.” Fed. R. Civ. P. 60(c).

       To obtain relief from a judgment pursuant to Rule 60(b)(6), a movant must establish




                                                 2
             Case 2:18-cv-05399-AB Document 53 Filed 08/26/21 Page 3 of 4




“extraordinary circumstances” that justify setting aside the judgment. Morris v. Horn, 187 F.3d

333, 341-44 (3d Cir. 1999). Courts should only grant relief pursuant to Rule 60(b)(6) “sparingly

and in circumstances where, without such relief, an extreme and unexpected hardship would

occur.” Swaka v. Healtheast, 989 F.2d 138, 140 (3d Cir. 1993).

           Importantly, “Rule 60(b)(6) is not intended as a means by which the time limitations of

60(b)(1-3) may be circumvented.” Stradley v. Cortez, 518 F.2d 488, 493 (3d Cir. 1975).

Instead, Rule 60(b)(6) is available for extraordinary circumstances “and only when the relief

sought is based upon ‘any other reason’ than a reason which would warrant relief under 60(b)(1-

5). Id. (quoting Federal Deposit Insurance Corp. v. Alker, 234 F.2d 113, 116-17 & n.5 (3d Cir.

1956)).

          Here, Chasan invokes the catch-all provision of Rule 60(b)(6) for reasons that would

warrant relief under Rule 60(b)(2) and Rule 60(b)(3). Chasan’s Rule 60(b)(6) motion relies on

newly discovery evidence and the alleged fraudulent and deceitful behavior of Pierce Bainbridge

and Pierce. See Pl.’s Mem. at 5. Newly discovered evidence is a basis for relief under Rule

60(b)(2) and fraud or misconduct is a basis for relief under Rule 60(b)(3). See Fed. R. Civ. P.

60(b)(2), (3). Therefore, Chasan could have filed the motion under Rule 60(b)(2) or Rule

60(b)(3), where it would be subject to the one-year limitations period. See Fed. R. Civ. P. 60(c).

Chasan cannot now fashion the motion to fit Rule 60(b)(6), when relief is more appropriate

under Rule 60(b)(2) or Rule 60(b)(3). See

          To the extent Chasan’s motions relies on newly discovered evidence and alleged fraud

and misconduct, the motion is untimely. The instant motion was submitted nearly two-years

after the Court entered judgment in this case and well beyond the one-year time frame for Rule

60(b)(2) and Rule 60(b)(3) motions. Therefore, Chasan’s motion must be denied.




                                                  3
         Case 2:18-cv-05399-AB Document 53 Filed 08/26/21 Page 4 of 4




                                             ORDER

      AND NOW, this 26th day of August, 2021, it is ORDERED that Chasan’s Motion for

Relief Under 60(b) (ECF No. 39) is DENIED.



                                        _s/ANITA B. BRODY, J._____
                                        ANITA B. BRODY, J.




Copies VIA ECF




                                             4
